NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

               GEORGE LOUIS BADERTSCHER, Appellant.

                             No. 1 CA-CR 16-0140
                               FILED 9-22-2016


           Appeal from the Superior Court in Yavapai County
                        No. P1300CR201400821
                The Honorable Michael R. Bluff, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Stephen L. Duncan, Scottsdale
Counsel for Appellant



                       MEMORANDUM DECISION

Presiding Judge Samuel A. Thumma delivered the decision of the Court, in
which Judge Maurice Portley and Chief Judge Michael J. Brown joined.
                         STATE v. BADERTSCHER
                           Decision of the Court

T H U M M A, Judge:

¶1            This is an appeal under Anders v. California, 386 U.S. 738 (1967)
and State v. Leon, 104 Ariz. 297 (1969). Counsel for defendant George Louis
Badertscher has advised the court that, after searching the entire record, he
has found no arguable question of law and asks this court to conduct an
Anders review of the record. Badertscher was given the opportunity to file
a supplemental brief pro se but has not done so. This court has reviewed
the record and has found no reversible error. Accordingly, Badertscher’s
convictions and resulting sentences are affirmed.

                 FACTS AND PROCEDURAL HISTORY

¶2            In August 2014, Badertscher was on supervised probation for
an unrelated offense. After receiving a tip that Badertscher was in violation
of his probation, his probation officer conducted a probation search of
Badertscher’s house on August 19, 2014. The search revealed
methamphetamine, related paraphernalia and a gun. Badertscher also
signed a statement admitting to using methamphetamine and marijuana
within the previous few weeks. Badertscher was arrested and charged with
possession or use of a dangerous drug, a Class 4 felony; possession or use
of drug paraphernalia, a Class 6 felony and two counts of misconduct
involving weapons, each a Class 4 felony. The State timely alleged
Badertscher had prior felony convictions on various dates, including for
theft of a means of transportation and possession of marijuana and drug
paraphernalia.

¶3             Badertscher moved to preclude admission of his prior felonies
and the State requested a hearing pursuant to Arizona Rule of Evidence 609
(2016)1 regarding impeachment of Badertscher with his prior convictions if
he elected to testify at trial. Counsel for the State and Badertscher stipulated
that sanitized versions of his prior felony convictions less than 10 years old
could be used for impeachment if he elected to testify at trial. The court
ruled the State could use a sanitized version of Badertscher’s prior felony
convictions older than 10 years for impeachment purposes and made
appropriate findings under Rule 609.

¶4            After a hearing about Badertscher’s statements of drug use,
the court found the statements violated his rights under Miranda v. Arizona,
384 U.S. 486 (1964), but were made voluntarily and could be used for


1Absent material revisions after the relevant dates, statutes and rules cited
refer to the current version unless otherwise indicated.


                                       2
                        STATE v. BADERTSCHER
                          Decision of the Court

impeachment if Badertscher testified at trial. The State made a plea offer
that Badertscher rejected at a hearing held pursuant to State v. Donald, 198
Ariz. 406 (App. 2000).

¶5            Trial was continued several times for various reasons. At one
point, when defense counsel requested another continuance because new
witnesses had been discovered, Badertscher objected and told the court he
wanted to proceed to trial. The court, however, found the delay was caused
by Badertscher and his late addition of witnesses. After reviewing the
reasons for the decision and finding there would be no prejudice to
Badertscher, the court continued the trial over Badertscher’s objection.

¶6            After pretrial disclosure and motion practice, a four-day jury
trial took place in January 2016. During trial, the State offered testimony
from several police officers who searched Badertscher’s house, as well as
lab experts who analyzed fingerprints, drugs and paraphernalia. After the
State rested, Badertscher moved for a judgment of acquittal on all counts
pursuant to Arizona Rule of Criminal Procedure 20. The court denied the
motion. Badertscher then called as witnesses his brother and a friend. After
being advised of his right to remain silent, Badertscher elected to testify in
his own defense.

¶7            After the jury was instructed on the law and heard arguments
from counsel, they deliberated and found Badertscher guilty as charged.
The jury was polled and each juror answered individually that these were
their true verdicts.

¶8            At sentencing, after considering mitigating factors and letters
of support, and given that the record showed (and Badertscher did not
dispute) that he had at least two historical prior felony convictions, Arizona
Revised Statute (A.R.S.) § 13-105(22), the court sentenced him as a category
three repetitive offender, A.R.S. § 13-703. The court sentenced Badertscher
to concurrent, presumptive prison terms of 10 years for the dangerous
drugs and misconduct involving weapons convictions and 3.75 years for
the paraphernalia conviction, properly giving him 546 days of pre-sentence
incarceration credit. Badertscher timely appealed his convictions and
sentences. This court has jurisdiction pursuant to A.R.S. §§ 12-120.21(A)(1),
13-4031, and -4033(A)(1).

                               DISCUSSION

¶9            The record shows that Badertscher was represented by
counsel at all stages of the proceedings and counsel was present at all
critical stages. The record provided contains substantial evidence


                                      3
                        STATE v. BADERTSCHER
                          Decision of the Court

supporting Badertscher’s convictions and resulting sentences. From the
record, all proceedings were conducted in compliance with the Arizona
Rules of Criminal Procedure, and the sentences imposed were within
statutory limits and permissible ranges.

                               CONCLUSION

¶10           This court has read and considered counsel’s brief and has
searched the record provided for reversible error and has found none. Leon,
104 Ariz. at 300; State v. Clark, 196 Ariz. 530, 537 ¶ 30 (App. 1999).
Accordingly, Badertscher’s convictions and resulting sentences are
affirmed.

¶11           Upon the filing of this decision, defense counsel is directed to
inform Badertscher of the status of his appeal and of his future options.
Defense counsel has no further obligations unless, upon review, counsel
identifies an issue appropriate for submission to the Arizona Supreme
Court by petition for review. See State v. Shattuck, 140 Ariz. 582, 584-85
(1984). Badertscher shall have thirty days from the date of the decision to
proceed, if he desires, with a pro se motion for reconsideration or petition
for review.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA




                                        4